Citation Nr: 1029431	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

Entitlement to an initial disability rating higher than 30 
percent for polycystic kidney disease, hypertension, and chronic 
renal insufficiency with albuminuria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision which was issued by 
the Appeals Management Center (AMC) of the Department of Veterans 
Affairs (VA).  The agency of original jurisdiction is the 
Regional Office (RO) in Huntington, West Virginia.  

In March 2007 the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record. 

In July 2007, the Board remanded the issue now before the Board 
for additional development.  

In a February 2008 decision, the Board denied the Veteran's 
appeal as to the issue reflected on the title page of the instant 
document.  He appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Veterans Court).  In a March 2010 decision, 
the Veterans Court vacated the February 2008 decision and 
remanded the matter to the Board for further proceedings 
consistent with the Veterans Court's decision.  


FINDINGS OF FACT

1.  The Veteran's polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria does not result in 
edema, a definite decrease in kidney function, diastolic pressure 
predominantly 110 or more, systolic pressure predominantly 200 or 
more, BUN of 40mg% or more, creatinine of 4 mg% or more, or 
generalized poor health.  

2.  The Veteran's polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria results in erectile 
dysfunction.  

3.  The Veteran's polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria results in 
depression not otherwise specified and dementia.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent 
for the Veteran's polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.14, 4.21, 4.115a, 4.115b, Diagnostic Codes 7101, 7533 
(2009).  

2.  The criteria for service connection for erectile dysfunction 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2009).  

3.  The criteria for service connection for depression not 
otherwise specified and dementia have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

The rating schedule directs that polycystic kidney disease is to 
be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7533.  

A 100 percent rating is assigned for renal dysfunction requiring 
regular dialysis or precluding more than sedentary activity from 
one of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.  

An 80 percent rating is assigned renal dysfunction that results 
in persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  Id.  

A 60 percent rating is assigned for renal dysfunction that 
results in constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  Id.  

A 30 percent rating is assigned for where renal dysfunction that 
results in albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  Id. 

A non-compensable rating is assigned for renal dysfunction that 
results in albumin and casts with history of acute nephritis; or, 
hypertension.  Id.  

As indicated above, the severity of hypertension is part of the 
rating criteria for renal dysfunction.  Hypertension is rated 
based on blood pressure measurements expressed as the systolic 
pressure written over the diastolic pressure.  

A 10 percent rating is assigned for hypertension with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is 
assigned for hypertension with diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
Id.  A 40 percent rating is assigned for hypertension with 
diastolic pressure predominantly 120 or more.  Id.  A 60 percent 
rating is assigned for hypertension with diastolic pressure 
predominantly 130 or more.  Id.  

In its March 2010 decision, the Veterans Court directed the Board 
to explain why the Veteran is not entitled to separate ratings 
for his service-connected polycystic kidney disease, 
hypertension, and chronic renal insufficiency.  

Simply stated, the regulation prohibits compensating a claimant 
for the same disability under various diagnoses.  38 C.F.R. § 
4.14.  The evaluation of the same manifestations under different 
diagnoses is to be avoided.  Id.  In cases where the record 
reflects that the appellant has multiple problems due to service-
connected disability, it is possible for an appellant to have 
"separate and distinct manifestations", permitting separate 
ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
critical element for assigning separate ratings is that none of 
the symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  Id.  

The Veteran's polycystic kidney disease, hypertension, and 
chronic renal insufficiency is currently rating under the 
criteria for renal dysfunction.  The criteria for rating renal 
dysfunction includes the severity of hypertension.  A rating has 
been assigned in this case based on criteria that specifically 
includes the severity of the Veteran's hypertension.  In other 
words, the criteria for rating hypertension is a subset of the 
criteria for rating renal dysfunction.  

Even assuming, without deciding, that the Veteran's blood 
pressure at some time in the past (which, it is important to 
note, is not shown in this case, based on a total review of the 
evidence of record by the Board) included diastolic pressures 
predominantly 100 or greater and has since been controlled by 
medication, assigning a 10 percent rating under Diagnostic Code 
7101 and a 30 percent rating under 38 C.F.R. § 115a would be 
compensating him with two different ratings for the same 
symptomatology.  Hence, separate ratings for hypertension (under 
Diagnostic Code 7101) and renal dysfunction (under 38 C.F.R. 
§ 115a) are to be avoided.  

The rating schedule directs the rater to rate the following renal 
conditions under the criteria for renal dysfunction: chronic 
renal disease requiring regular dialysis, renal tubular 
disorders, cystic diseases of the kidneys, atherosclerotic renal 
disease, toxic neuropathy, glomerulonephritis, interstitial 
nephritis, papillary necrosis, renal amyloid disease, 
disseminated intravascular coagulation with renal cortical 
necrosis, and renal involvement diabetes mellitus, sickle cell 
anemia, systemic lupus erythematosus, vasculitis, or other 
systemic disease processes.   It is clear that disease of the 
kidneys are to be rated under the criteria for renal dysfunction.  
Importantly, the schedule explicitly spells out that cystic 
disease is to be rated under the criteria for renal dysfunction 
and it follows from the fact that all listed kidney diseases are 
to be rated under the criteria for renal dysfunction that this 
includes chronic renal insufficiency.  Hence, whatever 
nomenclature VA has assigned to the Veteran's service connected 
disability, his polycystic kidney disease and his chronic renal 
insufficiency are disease of the kidneys and are rated under the 
criteria for renal dysfunction with assignment of one rating.  As 
provided in 38 C.F.R. § 4.14, the fact that there are two 
different diagnoses or descriptions for his kidney disease does 
not mean that two different ratings are assigned.  There is no 
noted manifestation of the Veteran's kidney disease, whatever the 
nomenclature, which is not contemplated by the criteria for 
rating renal dysfunction.  

Therefore, for the reasons explained in the preceding paragraphs, 
separate ratings are not to be assigned for the Veteran's 
hypertension, chronic renal insufficiency, polycystic kidney 
disease.  

Turning to the evidence of record, the Board notes that there is 
a blood pressure reading of 190 systolic over 100 diastolic in 
1981 from "C.D.P." M.D. and a blood pressure reading of 170 
over 88 listed in an admission/discharge summary from Bluefield 
Regional Medical Center in December 1991.  There are no other 
measurements listed in the claims file showing diastolic values 
of 100 or higher or systolic values higher than 150.  

For example, during a 2004 examination, the Veteran's blood 
pressure was no higher than 148 over 82, treatment notes from 
Mercer Health show that the higher recorded blood pressure 
reading was 150 over 90 in January 2004, during the 2007 
examination blood pressure measurements were 133 over 86, 134 
over 88, 141 over 87, and 147 over 85was no higher than 141 over 
87 and 145 over 85, East River Medical, PLLC, treatment records 
include measurements of 128 over 76 in November 2006, 110 over 68 
in August 2006, and 140 over 88 in February 2006.  He is treated 
with medication for his hypertension.  

These measurements show that the Veteran has not had a diastolic 
pressure over 110 or higher or a systolic pressure 200 or higher.  
Hence his hypertension does not give rise to a rating higher than 
30 percent under the criteria for renal dysfunction.  

There are no findings of albuminaria, edema, hyaline and granular 
casts or red blood cells.  There are no findings in the record of 
BUN as high as 40 percent of creatinine as high as 4 percent.  A 
note from May 2001 includes that the Veteran had renal 
dysfunction a serum creatinine level of 1.7.  A December 1991 
admission/ discharge summary from Bluefield Regional Medical 
Center shows that the Veteran had cysts on each kidney.  Albumin 
was slightly low.  There is no mention of any of the criteria 
that determine what rating is to be assigned.  

During the April 2004 examinations the Veteran denied any 
lethargy, weakness, anorexia, or unexplained weight loss or 
weight gain.  He reported waking once a night to urinate and 
denied any difficulty with urination.  As to clinical and 
diagnostic tests, the examiner noted that in January 1964 
urinalysis have revealed albuminuria, in 1981 urinalysis revealed 
2 plus albumin, in September 1998 BUN was 19 and creatinine was 
1.7, and in June 2001, creatinine was 1.7.  

Notes from "M.A.", M.D from May through November 2006 include 
that the Veteran consistently denied fever, weight gain or loss, 
fatigue or rigors; denied urinary frequency, dysuria, or 
hematuria, and denied all psychiatric symptoms.   

In August 2007, pursuant to the Board's July 2007 remand, the 
Veteran underwent physical and psychiatric examination.  He 
reported that he had erectile dysfunction of two years duration, 
amounting to weak and short lasting erections but with vaginal 
penetration possible.  He reported that he has not taken any 
medication for his kidney disease.  He also reported that he has 
weekly lethargy and weakness, that he works at a local Wal Mart 
stocking groceries at night and usually gets tired in the middle 
of the night and has to take a rest of half an hour, and that he 
has lightheadedness on occasion, especially when he rises quickly 
from prolonged sitting.  

There was no peripheral edema or cyanosis.  The examiner ordered 
a complete blood count, basic metabolic panel and urinalysis.  
The results showed that the veteran's creatinine levels were 
high, at 1.7 mg/dl, with the normal range being .7 to 1.2.  The 
veteran's urea nitrogen (BUN) was also elevated, at 30 mg/dl, 
with normal range being 7 to 20.  The estimated glomerular 
filtration rate (EGFR) tested low, at 42.7 ml/min, with normal 
range being 60-9999, indicating the presence of chronic kidney 
disease.  There were no hyaline or granular casts.  In the 
diagnosis, the examiner noted that the veteran's laboratory 
findings are consistent with chronic kidney disease.  Also noted 
were the Veteran's elevated creatinine and BUN levels and the low 
EGFR level, consistent with chronic kidney disease but that he 
was clinically stable with no peripheral edema.  The examiner 
also stated that his kidney disease did not require dialysis or 
sedentary activity, and that the Veteran did not present with 
poor health.  

The examiner explained that the Veteran's hypertension is 
secondary to his polycystic disease, the disease was stable and 
the hypertension was stable on medication.  

The examiner opined that the Veteran's erectile dysfunction was 
more likely than not related to his multiple medications and not 
his renal disease.  Finally, the examiner stated that the Veteran 
did not have urinary impairment at the time of the examination.  

The examiner further indicated that the Veteran did not present 
with poor health and was working almost full time.  He stated 
that the Veteran's kidney disease does not require dialysis and 
does not require sedentary activity. 

The Board finds that the post-service medical record, 
particularly the VA examinations in this case provides evidence 
against this claim, outweighing the veteran's contentions. 

Accordingly, the Board finds that the evidence of record does not 
support a disability rating greater than 30 percent under the 
criteria for renal dysfunction.  In reaching its decision, the 
Board acknowledges that the Veteran reported weakness and 
lethargy on a weekly basis.  Notwithstanding the Veteran's 
reports of lethargy and weakness, the Board finds highly 
probative that the examiner specifically noted that the Veteran 
did not present with poor health.  The Board finds this objective 
evidence to be more probative than the Veteran's description of 
weekly weakness and lethargy as to whether he has poor health.  
The records and VA examination reports do not indicate that the 
Veteran has a definite decrease in kidney function, edema, or 
hypertension at least 40 percent disabling under DC 7101.  
Furthermore, the evidence does not show a BUN of 40 to 80mg%, 
creatinine of 4 to 8mg%, or generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss or limitation of 
exertion.  Finally, dialysis is not required nor is the Veteran 
precluded from more than sedentary activity.  Accordingly, the 
Veteran is not entitled to an increased rating for his 
disability.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board also 
finds that, at no point since the effective date of the grant of 
service connection has the veteran's disability been shown to be 
so exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  His level of disability and his 
symptomatology are contemplated by the schedular criteria already 
discussed and therefore referral for extraschedular consideration 
is not warranted.  See Thun v. v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In July 2007 the Board remanded the issue of the rating assigned 
for the Veteran's polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria to the RO via the 
AMC for further development, specifically for VA to afford the 
Veteran examinations.  One of the questions posed by the Board 
for the examiner was as follows:  

Does the veteran have diabetes, urinary 
impairment, erectile dysfunction, and/or 
psychiatric impairment secondary to his 
service connected polycystic kidney 
disease, hypertension, and chronic renal 
insufficiency with albuminuria, as alleged 
during his March 2007 Travel Board hearing?  

In the March 2010 decision, the Veterans Court noted that the 
Secretary of Veterans Affairs had conceded that remand was 
required for the Board to explain how the Secretary complied with 
this portion of the July 2007 Board remand order.  

The August 2007 examination report includes the examiner's 
explanation that the Veteran has no urinary impairment.  There is 
therefore no urinary impairment due to his polycystic kidney 
disease, hypertension, and chronic renal insufficiency with 
albuminuria.  It follows that there is no basis for assigning a 
separate disability rating or establishing service connection for 
urinary impairment as secondary to the Veteran's polycystic 
kidney disease, hypertension, and chronic renal insufficiency 
with albuminuria.  There has therefore been compliance in this 
respect with the July 2007 remand order.  

The August 2007, examination report also includes the examiner's 
explanation regarding diabetes.  During the examination the 
Veteran denied diabetes mellitus.  The examiner stated that 
polycystic kidney disease does not cause diabetes and that the 
claims file did not reveal any workup for diabetes mellitus.  

In this regard, it is important to note that the Board is aware 
of the records submitted by the Veteran of treatment by "M.A.", 
M.D. of East River Medical, PLLC, and that these records show an 
assessment of diabetes.  The records from East River Medical were 
associated with the claims file at the time of the August 2007 
examination.  The August 2007 examination report is very detailed 
and it is obvious to the Board that the examiner reviewed the 
claims file in depth.  From these facts the Board finds that the 
August 2007 examiner's review of the claims file and his opinion 
as to diabetes in this case is reliable and adequate.  There has 
thus been compliance in this respect with the July 2007 remand 
order.  

Psychiatric examination yielded a diagnosis of depressive 
disorder, not otherwise specified, and early dementia.  Answering 
the question posed by the July 2007 remand, the examiner opine 
that it appeared likely, that is a 50 - 50 probability, that the 
Veteran's psychiatric problems are related and secondary to his 
kidney disease and high blood pressure, that could have 
contributed so some vascular changes that in turn could have 
resulted in his symptoms of early dementia.  The examiner 
concluded, based on this rationale, that it was likely, a 50:50 
chance, that the Veteran's service connected conditions are 
contributing to his psychiatric difficulties of depression, 
anxiety, and some symptoms with his memory.
   
The examination reports also explained that the Veteran has some 
early dementia, as well as anxiety and depression, all of which 
are as likely as not related to his polycystic kidney disease, 
hypertension, and chronic renal insufficiency with albuminuria.  
There has thus been compliance in this respect with the July 2007 
remand order.  

In this decision, therefore, the Board finds that service 
connection is warranted for a psychiatric disability diagnosed as 
depressive disorder, not otherwise specified, and early dementia.  

The examination report also includes that the Veteran's erectile 
dysfunction is not due to his kidney disease.  The examiner 
explained that it is due to his multiple medications.  The 
Veteran's medications, as listed in the treatment records from 
private treatment providers, including those of "M.A.", M.D. 
from 2006, consist mostly of medications for hypertension.  There 
has thus been compliance in this respect with the July 2007 
remand order.  

As hypertension is service connected, and considering the August 
2007 examination report attributing the Veteran's erectile 
dysfunction to his multiple medications, service connection for 
erectile dysfunction is warranted.  

The question of whether a disability that has been caused by a 
service connected disability gives the Board jurisdiction to 
address the issue of service connection within the context of an 
increased rating claim is not clear.  In general, disability 
which is proximately due to a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  In such cases 
the secondary condition shall be considered part of the original 
condition.  Id.  Recent single issue decisions from the Court, 
which the Board may not cite as precedent (including, most 
importantly, the one in this case) appear to provide a basis for 
the Board to grant service connection on a secondary basis at 
this time, rather than remand the case to the RO to have them 
address the issue in the first instance.  The Court's March 2010 
decision in the case appears to suggest that the Board must 
consider the secondary service connection claims at this time in 
order to address the concerns of the Court.  In this regard, it 
is important to note that the Board made reference to the issue 
of possible erectile dysfunction and/or psychiatric impairment 
caused by the service connected disability in the remand of July 
2007 not because it believed it had jurisdiction of the secondary 
service connection issue in 2007, but because the Board wished to 
insure that if the Veteran did have a problem secondarily 
associated with the polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria that it was  
addressed in the examination in order to avoid multiple 
examinations of the Veteran and to insure that he was being 
compensated for a problem associated with a service connected 
disability.  In any event, the Board sees no prejudice to the 
Veteran in granting these claims at this time.  

In light of the Court's decision in this case, as the evaluation 
of disability due to the Veteran's service connected polycystic 
kidney disease, hypertension, and chronic renal insufficiency 
with albuminuria is before the Board, the Board has jurisdiction 
to grant service connection for erectile dysfunction and 
depressive disorder and dementia, which constitute disability 
proximately related to this disease.  

As explained above, the preponderance of the evidence is against 
assigning a rating higher than 30 percent disabling for the 
Veteran's polycystic kidney disease, hypertension, and chronic 
renal insufficiency with albuminuria for any period on appeal but 
service connection is warranted for erectile dysfunction and 
depression not otherwise specified and dementia.  To the extent 
of those portions of the appeal that the Board must deny, the 
evidence is not so close as to apply the benefit-of doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  For service-connection claims, this notice 
must address the downstream elements of disability rating and 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran initiated an appeal of the November 2004 decision 
which granted service connection.  Therefore, the claim that 
triggered VA's duty was the Veteran's 2001 claim for service 
connection.  His notice of disagreement with the November 2004 
decision did not trigger any additional notice requirements.  In 
this case notice was not provided to the Veteran prior to the 
initial (March 2002) unfavorable decision on his claim.  Notice 
as to what evidence was necessary to establish service connection 
and the Veteran's and VA's respective duties to obtain evidence, 
was provided in a March 2004 letter.  In August 2007 the AMC sent 
a letter to the Veteran providing him with notice as to 
assignment of disability ratings and effective dates and his and 
VA's respective duties in obtaining evidence.  These letters 
satisfied VA's duties to notify under the VCAA as far as the 
content of the notice.  

There is a timing defect in the notice as it was not provided 
prior to the initial unfavorable adjudication of his claim by the 
RO.  However, since the notice letters were sent the AMC 
readjudicated his claim by issuance of a September 2007 
supplemental statement of the case.  That readjudication coupled 
with the meaningful opportunity that the Veteran has had to 
participate in the development of his claim cured the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

For these reasons, it is not prejudicial to the Veteran for the 
Board to proceed with this appeal as the timing error did not 
affect the essential fairness of the adjudication.  See generally 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule 
of prejudicial error with regard to VA benefits claims).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assistance in the procurement of 
service and other pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA records and private medical 
records.  The veteran submitted private treatment records and had 
an opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in March 2007.  
Adequate VA examinations were afforded the Veteran in August 
2007.  The Board thus finds that VA has met its duty to assist 
the Veteran.  

Neither the veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a depressive disorder, not otherwise 
specified, is granted.  

Service connection for erectile dysfunction is granted.  

The appeal is denied as to disability rating higher than 30 
percent disabling for polycystic kidney disease, hypertension, 
and chronic renal insufficiency with albuminuria.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


